928 F.2d 404
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David Conrad BUELOW, Petitioner-Appellant,v.David L. BAKER, Warden, Respondent-Appellee.
No. 90-3924.
United States Court of Appeals, Sixth Circuit.
March 14, 1991.

S.D.Ohio, No. 89-00415;  Rice, J.
S.D.Ohio
AFFIRMED.
Before BOYCE F. MARTIN, Jr. and MILBURN, Circuit Judges, and WELLFORD, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and the record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
David Conrad Buelow, an Ohio inmate, filed a petition for habeas corpus relief under 28 U.S.C. Sec. 2254 in which he challenged the constitutionality of a 1987 conviction for rape.  The matter was referred to a magistrate who recommended that the petition be dismissed.  The district court adopted the recommendation over Buelow's objections and this appeal followed.  The parties have briefed the issues, Buelow acting without counsel.


3
Upon consideration, we agree with the district court's disposition of the case.  Buelow claimed that his guilty plea was the product of ineffective trial counsel.  It was thus incumbent upon Buelow to demonstrate that his trial counsel was deficient under the standards set forth in Hill v. Lockhart, 474 U.S. 52, 59 (1985), and Strickland v. Washington, 466 U.S. 668, 687 (1984).  The record is devoid of any suggestion that trial counsel acted to Buelow's detriment in recommending the guilty plea.  The petition is meritless.


4
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.